Citation Nr: 0610647	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  00-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

2.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by joint pain, as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by muscle pain, as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

5.  Entitlement to service connection for a disability 
manifested by night sweats, as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

6.  Entitlement to service connection for a disability 
manifested by memory loss, as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

7.  Entitlement to service connection for a disability 
manifested by an inability to concentrate, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

8.  Entitlement to service connection for a disability 
manifested by mental and emotional changes, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995, with a period of service in the Persian Gulf from 
August 1990 to March 1991.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2001 and September 
2003 for further development.  After a careful review of the 
record, the Board concludes that due process mandates another 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains that his complaints of fatigue, 
headache, joint pain, muscle pain, night sweats, memory loss, 
an inability to concentrate, and mental and emotional changes 
are related to his service in the Persian Gulf.  

With respect to the claim for joint pain, the Board notes 
that the veteran has been service connected for various 
orthopedic disabilities, including left knee, cervical spine, 
left shoulder, right ankle, and lumbosacral strain.  In May 
1998, he was diagnosed with "undiagnosed illness manifested 
by arthralgia" but the examiner did not indicate the areas 
of arthralgia or offer an opinion on whether arthralgia was 
separate and apart from the veteran's already service-
connected orthopedic disabilities.  Clarification is needed 
on this point in order to appropriately assess the veteran's 
claim.

Next, as to the remaining claims, there is no medical opinion 
regarding whether the veteran's signs and symptoms could be 
attributed to any known clinical diagnosis, or whether they 
were generally related to active duty or military service in 
the Persian Gulf.  Therefore, an examination is needed.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA Persian 
Gulf War examination to evaluate his 
claims of joint pain and memory loss as 
due to an undiagnosed illness.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to the following questions:

*	Can the veteran's current complaints 
related to (i) fatigue, (ii) 
headaches, (iii) joint pain, (iv) 
muscle pain, (v) night sweats, (vi) 
memory loss, (vii) inability to 
concentrate, or (viii) mental and 
emotional changes be attributed to 
any known clinical diagnosis(es) 
and, if so, what is (are) the 
diagnosis(es)?
*	Does the record establish that the 
veteran's current complaints 
regarding the above symptomatology 
are at least as likely as not 
related to military service in the 
Persian Gulf?
*	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.
*	If it is determined that the 
veteran's complaints are not related 
to service in the Persian Gulf, then 
the examiner should provide an 
opinion as to a general medical 
nexus, if any, between the current 
complaints and military service.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC), including the provisions 
38 C.F.R. § 3.317 (as amended).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


